DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on July 4, 2020 has been fully considered.  The rejection is made final.  Claims 1, 3-10 and 12-32 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Allowable Subject Matter
Claims 8, 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 23, 24 and 26 those claims would be allowable by the virtue of their dependency on objected claims 8, 17 and 25 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.  If there is any question or concern, Applicant is welcome to contact Examiner.

Response to Arguments
Applicant's arguments filed July 4, 2020 have been fully considered but they are not persuasive. 

In response to Applicant’s argument on pages 10-12 that “cohesion score is calculated based on the number of times of the first word and the second word occur within a predetermined window range”, is acknowledged but not deemed to be persuasive. 


In response to applicant’s argument on pages 12-14 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Aarskog and Beigman are analogous art and Aarskog, [0378] discloses a device that produces combined collocations revealing the set of patterns combining frequency and distribution data with various types of grammatical information attached to each word occurrence. The present invention divides the set of patterns into patterns for the words' lexical features, the words' grammatical class, the words' 
Therefore, Beigman’s computer-implemented cohesion scoring model advantageously provide a solution to the problem of measuring text cohesion by providing mechanisms for extracting cohesion-indicating metrics from a text under consideration [0002-0003].

In response to Applicant’s argument on page 15 that Beigman does not teach the limitations of claims 4 and 5, is acknowledged but not deemed to be persuasive.
Beigman [0035] discloses that a text cohesiveness scoring engine 702 receives a word pair identification model 704 and a text to be scored 706. [The examiner notes the text to be scored as the target document].  Based on a comparison of a weighted average/sum of those metric values to a threshold, as dictated by the word pair identification model 704, a determination is made as to whether a candidate word pair in the text for scoring 706 should be deemed a cohesive word pair (i.e., would a human annotator indicate such a candidate word pair as a cohesive word pair). Based on that determination, the text cohesiveness metric tabulates a word pair measure (e.g., a mean cohesion measure) of the text that is being scored 706.  [The examiner notes “neighboring document” as recited in claims 4 and 5 have not been clearly defined in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).  The Examiner has given the phrase " neighboring document " its broadest reasonable interpretation].

In response to Applicant’s argument on page 15 that “claim 9 teaches the use of “n documents,” while Henkin teaches using documents whose context score exceeds a threshold”, is acknowledged but not deemed to be persuasive.
Henkin paragraph [0205] discloses that the current document may be analyzed and assigned a specific context score (CS) that is then compared with specific campaign requirement included in the campaign update files. If the context score is greater than or equal to a predetermined threshold value TH, then a pop-up ad (or other media type ads) may be displayed. … If more than one advertisement is associated with a particular campaign, selection of the appropriate advertisement (i.e., selection from n documents) may be based upon different mechanisms such as, for example, assigned priority, round robin, relative age, etc.  Therefore, Henkin teaches the argued limitation of claim 9. 

Claim Objections
Claims 10, 19, 31 and 32 are objected to because of the following informalities:  
claims 10 and 31 line 3 recites “at least one processor, comprising”. Needs to be changed to “at least one processor, comprising:” 
claims 19 and 32 line 4 recites “an apparatus comprising one or more processors configured to”.  Needs to be changed to “an apparatus comprising one or more processors configured to:”
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “a primitive word extractor”, “a candidate keyword generator”, “a cohesion score calculator”, “a context score calculator”, “a final keyword selector” recited in claims 10, 31 and “a web database” recited in claims 19 and 32 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 9, 10, 12-14, 18-22 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarskog (US PG Pub. No. 2005/0108001) in view of Beigman (US PG Pub. No. 2016/0162806)  in view of Henkin (US PG Pub. No. 2002/0107735) in view of Vailaya (US PG Pub. No. 2011/0145229).


As to claim 1,  Aarskog discloses:
A method for generating a keyword in a target document, the method comprising: 
extracting, by a processor, primitive single words from the target document (see paragraph 143 - each content word in the texts extracted from a document); 
generating, by the processor,  a candidate keyword from a combination of the primitive single words (see paragraph 339 - List of candidate terms of the domain can be extracted from linguistically processed text corpora.).
However, Aarskog does not explicitly disclose the following limitation(s), but Beigman discloses:
calculating, by a processor, cohesion score between a first word and a second word included in the candidate keyword (see paragraph 35 - Once the word pair identification model has been generated, it can be used to identify word pairs in texts that are then provided to the model. FIG. 7 is a diagram depicting a text cohesiveness scoring engine that utilizes cohesive word pairs indicated by a word pair identification model. Based on a comparison of a weighted average/sum of those metric values to a threshold, as dictated by the word pair identification model 704, a determination is made as to whether a candidate word pair in the text for scoring 706 should be deemed a cohesive word pair (i.e., would a human annotator indicate such a candidate word pair as a cohesive word pair)), wherein the cohesion score is calculated based on the number of times of the first word and the second word occur within a predetermined window range (see Beigman, paragraph 26 - A frequency filter can be applied at 210. Certain very frequent words often carry very small amounts of lexical cohesion.  [The examiner notes “predetermined window range” has not been clearly defined in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).  The Examiner has given the phrase " predetermined window range " its broadest reasonable interpretation]).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, by that of Beigman, to provide automatic scoring of cohesion of a text using a computer-implemented scoring model (see Beigman, paragraph 2).
However, Aarskog and Beigman do not explicitly disclose the following limitation(s), but Henkin discloses:
calculating, by a processor,  a context score of the first word and the second word based on similarity between a context of the target document and a context of a passage in a neighboring document in which the first word and the second word occur (see paragraph 205 - For example, the current document may be analyzed and assigned a specific context score (CS) that is then compared with specific campaign requirement included in the campaign update files. If the context score is greater than or equal to a predetermined threshold value TH, then a pop-up ad (or other media type ads) may be displayed. According to one implementation, keywords which are identified in different elements of the document may be scored appropriately. The cumulative score of all the keywords that are found may be used to determine the CS value.).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog and Beigman, by that of  Henkin, to determine the most appropriate matching category for a selected document being analyzed. (see Henkin, paragraph 205).
However, Aarskog, Beigman, and Henkin do not explicitly disclose the following limitation(s), but Vailaya discloses:
selecting, by the processor, a final candidate keyword as a final keyword based on the cohesion score and the context score (see paragraph 168 - Additionally, words from the dictionary are sought that are closest to the replacement terms. If the proximity of the candidates passes certain thresholds, the model numbers corresponding to these candidates are returned.  The examiner notes that the candidate that surpasses the threshold as the candidate keyword.). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to provide indexing and/or searching because present searching technology is ineffective at finding non-text based documents. (see Vailaya, paragraphs 9-10).



As to claim 3, Aarskog discloses:
The method of claim 1, wherein a distance between the first word and the second word is positively correlated with the cohesion score (see paragraph 111 - The amount of contacts displayed in the panes embodied in the text sounding board can at all times be regulated in accordance with frequency information and information about density (the distance between word occurrence embodied in intersecting chains).). 

As to claim 4, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses:
The method of claim 1, wherein the cohesion score is calculated  based on a cohesion score of a neighboring document as well as cohesion score of the target document (see Beigman, paragraph 35 - A text cohesiveness scoring engine 702 receives a word pair identification model 704 and a text to be scored 706. [The examiner notes the text to be scored as the target document]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to provide automatic scoring of cohesion of a text using a computer-implemented scoring model (see Beigman, paragraph 2).

As to claim 5, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses:
The method of claim 4, wherein the higher similarity between the target document and the neighboring document is positively correlated with a weight applied to the cohesion score in the neighboring document (see Beigman, paragraph 35 - Based on a comparison of a weighted average/sum of those metric values to a threshold, as dictated by the word pair identification model 704, a determination is made as to whether a candidate word pair in the text for scoring 706 should be deemed a cohesive word pair (i.e., would a human annotator indicate such a candidate word pair as a cohesive word pair). Based on that determination, the text cohesiveness metric tabulates a word pair measure (e.g., a mean cohesion measure) of the text that is being scored 706.). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to provide automatic scoring of cohesion of a text using a computer-implemented scoring model (see Beigman, paragraph 2).

As to claim 9, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses:
The method of claim 1, wherein the neighboring document comprises n documents having the highest similarity between the neighboring document and the target document, wherein n is an optional natural number (see Henkin see paragraph 205 - For example, the current document may be analyzed and assigned a specific context score (CS) that is then compared with specific campaign requirement included in the campaign update files. If the context score is greater than or equal to a predetermined threshold value TH, then a pop-up ad (or other media type ads) may be displayed. … If more than one advertisement is associated with a particular campaign, selection of the appropriate advertisement may be based upon different mechanisms such as, for example, assigned priority, round robin, relative age, etc.).	
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to determine the most appropriate matching category for a selected document being analyzed. (see Henkin, paragraph 205).

As to claim 10,  although claim 10 directed to a apparatus, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the apparatus recited in claim 10. Therefore; claim 10 is rejected for at least the same reason as claim 1 above.

As to claim 12, Aarskog discloses:
The apparatus of claim 10, wherein a distance between the first word and the second word is positively correlated with the cohesion score (see paragraph 111 - The amount of contacts displayed in the panes embodied in the text sounding board can at all times be regulated in accordance with frequency information and information about density (the distance between word occurrence embodied in intersecting chains).). 

As to claim 13, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses:
The apparatus of claim 10, wherein the cohesion score is calculated  based on a cohesion score of a neighboring document  and a cohesion score of the target document (see Beigman, paragraph 35 - A text cohesiveness scoring engine 702 receives a word pair identification model 704 and a text to be scored 706. [The examiner notes the text to be scored as the target document]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to provide automatic scoring of cohesion of a text using a computer-implemented scoring model (see Beigman, paragraph 2).

As to claim 14, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses
The apparatus of claim 13, wherein similarity between the target document and the neighboring document is positively correlated with a weight applied to the cohesion score in the neighboring document (see Beigman, paragraph 35 - Based on a comparison of a weighted average/sum of those metric values to a threshold, as dictated by the word pair identification model 704, a determination is made as to whether a candidate word pair in the text for scoring 706 should be deemed a cohesive word pair (i.e., would a human annotator indicate such a candidate word pair as a cohesive word pair). Based on that determination, the text cohesiveness metric tabulates a word pair measure (e.g., a mean cohesion measure) of the text that is being scored 706.). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to provide automatic scoring of cohesion of a text using a computer-implemented scoring model (see Beigman, paragraph 2).

As to claim 18, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses:
The apparatus of claim 10, wherein the neighboring document comprises n  documents having the highest similarity between the neighboring document and the target document, wherein n is an optional natural number (see Henkin see paragraph 205 - For example, the current document may be analyzed and assigned a specific context score (CS) that is then compared with specific campaign requirement included in the campaign update files. If the context score is greater than or equal to a predetermined threshold value TH, then a pop-up ad (or other media type ads) may be displayed.).	
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to determine the most appropriate matching category for a selected document being analyzed. (see Henkin, paragraph 205).

As to claim 19,  although claim 19 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 19. Therefore; claim 19 is rejected for at least the same reason as claim 1 above.

As to claim 20, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses:
wherein the primitive single words are preprocessed to remove punctuation and postpositional words (see Vailaya, paragraphs 152-153 - remove punctuation and redundant spaces).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to provide indexing and/or searching because present searching technology is ineffective at finding non-text based documents. (see Vailaya, paragraphs 9-10).

As to claim 21, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses:
wherein the neighboring document is extracted based on a cosine correlation value (see Beigman, paragraph 33 - In an embodiment, one or more distributional similarity features are extracted, such as a cosine in Latent Semantic Analysis space, a probability of generating one word as a paraphrase of the other, and a distributional similarity according to Lin's thesaurus.).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to provide automatic scoring of cohesion of a text using a computer-implemented scoring model (see Beigman, paragraph 2).

As to claim 22, Aarskog, as modified by Vailaya, discloses:
wherein the passage is selected based on proximity to the first word and the second word (see Vailaya, paragraph 168 - the query recommendation process may begin with examining the PDF search results for the original query 902. The terms for replacement are identified. Based on rest of the matched terms in the query, a dictionary is constructed. Additionally, words from the dictionary are sought that are closest to the replacement terms. If the proximity of the candidates passes certain thresholds, the model numbers corresponding to these candidates are returned.).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, and Henkin, by that of Vailaya, to provide indexing and/or searching because present searching technology is ineffective at finding non-text based documents. (see Vailaya, paragraphs 9-10).

As to claim 27, 28 and 29, Aarskog, as modified by Beigman, Henkin, and Vailaya discloses:
wherein the selecting of the candidate keyword comprises selecting the candidate keyword for inclusion in the final keyword based on a weighted sum of the cohesion score and the context score (see Beigman paragraph 35 - Once the word pair identification model has been generated, it can be used to identify word pairs in texts that are then provided to the model. FIG. 7 is a diagram depicting a text cohesiveness scoring engine that utilizes cohesive word pairs indicated by a word pair identification model. Based on a comparison of a weighted average/sum of those metric values to a threshold, as dictated by the word pair identification model 704, a determination is made as to whether a candidate word pair in the text for scoring 706 should be deemed a cohesive word pair (i.e., would a human annotator indicate such a candidate word pair as a cohesive word pair)).

As to claims 30-32, claims 30-32 have the similar limitations as that of claims 1, 10, 19 and 27.  Therefore; claims 30-32 are rejected for at least the same reason as claims 1, 10, 19 and 27 above. 

Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarskog (US PG Pub. No. 2005/0108001) in view of Beigman (US PG Pub. No. 2016/0162806)  in view of Henkin (US PG Pub. No. 2002/0107735) in view of Vailaya (US PG Pub. No. 2011/0145229) in view of Chuang (US PG Pub. No. 2004/0111465).

As to claims 6 and 15, Aarskog, as modified by Beigman, Henkin, and Vailaya do not explicitly disclose the following limitation, but Chuang discloses:
The method of claim 1, wherein the context score is calculated by multiplying a number in a vector form converted from the first and second words in the first and second contexts by a number in a vector converted from a word occurring in the target document (see paragraph 59 - In the procedure, user input does not have an inverse document frequency value, but borrows it from the node in the hierarchy. Inverse document frequency multiplying with the term frequency becomes a term frequency inverse document frequency vector, making it comparable to the prototype vector in the media concept hierarchy.). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, Henkin, and Vailaya by that of Chuang, to discover and extract desired data from multimedia data streams model (see Chuang, paragraph 2).

As to claims 7 and 16, Aarskog, as modified by Beigman, Henkin, and Vailaya do not explicitly disclose the following limitation, but Chuang discloses
The method of claim 6, wherein a bag-of-words model is used to convert the first and second words in the two-first and second contexts into the number in the vector form (see paragraph 39 - The document is processed using stemming and stopping procedures to obtain a bag of words for document d.). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made, to have modified the teachings of Aarskog, Beigman, Henkin, and Vailaya by that of Chuang, to discover and extract desired data from multimedia data streams model (see Chuang, paragraph 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168